DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12-13, and 15-18 st5and rejected under 35 U.S.C. 103 as being unpatentable over Imai et al., US 2017/0090229 (listed in IDS filed on 01/25/2021), in view of Wang, US 2019/0305007 (corresponding to US 10,825,830).
In re Claim 1, Imai discloses an active matrix substrate that includes a plurality of pixel regions 210, the active matrix substrate 100 comprising: a substrate 10; a plurality of gate bus lines (12, 19) ([0053]) supported on a main surface of the substrate 10, and a plurality of source bus lines 11 ([0055]) located closer to the substrate side than the plurality of gate bus lines (12, 19); a lower insulating layer 14 that is located between the plurality of source bus lines 11 and the plurality of gate bus lines (12, 19) and that covers the plurality of source bus lines 11; an interlayer insulating layer 20 that covers the plurality of gate bus lines (12, 19); a plurality of oxide semiconductor TFTs (15, 16, 17, 18, 19) disposed in association with the plurality of pixel regions 210; and a pixel electrode 24 disposed in each of the plurality of pixel regions 210, wherein each of the plurality of oxide semiconductor TFTs (15, 16, 17, 18, 19) includes an oxide semiconductor layer (15, 16, 17) that is disposed on the lower insulating layer 14, and that has a channel region 15 and a first region 16 and a second region 17 located on respective sides of the channel region 15, in which the first region 16 is electrically connected to a corresponding one of the plurality of source bus lines 11, and the second region 17 is electrically connected to the pixel electrode 24, a gate electrode 19 disposed on a portion of the oxide semiconductor layer (15, 16, 17) with a gate insulating layer 18 in between, electrically connected to a corresponding one of the plurality of gate bus lines (12, 19), and formed of a conductive film identical with a conductive film of the plurality of gate bus lines (12, 19), and a source electrode 16 ([0053]) electrically connected to a corresponding one of the plurality of source bus lines 11 between the substrate 10 and the lower insulating layer 14, and formed of a conductive film identical with a conductive film of the plurality of source bus lines 11, the active matrix substrate 100 further comprises a plurality of source contact portions 16 each of which electrically connects one of the plurality of oxide semiconductor TFTs (15, 16, 17, 18, 19) to the corresponding one of the source bus lines 11 (Figs. 1-3; [0045-0071]).
Imai does not specify that each of the source contact portions includes a source contact hole that is formed in the lower insulating layer and the interlayer insulating layer, that exposes a portion of the first region of the oxide semiconductor layer in the one of the plurality of oxide semiconductor TFTs and a portion of the source electrode, and that has a lower opening portion formed in the lower insulating layer and an upper opening portion formed in the interlayer insulating layer, and a connection electrode disposed on the interlayer insulating layer and in the source contact hole and connected to the portion of the first region and the portion of the source electrode in the source contact hole.
Wang teaches an  active matrix substrate that includes a plurality of pixel regions, the active matrix substrate comprising: a substrate 101; a plurality of gate bus lines 106 supported on a main surface of the substrate 101, and a plurality of source bus lines 102 located closer to the substrate 101 side than the plurality of gate bus lines 106; a lower insulating layer 103 that is located between the plurality of source bus lines 102 and the plurality of gate bus lines 106 and that covers the plurality of source bus lines 102; an interlayer insulating layer 105 that covers the plurality of gate bus lines 106; a plurality of oxide semiconductor TFTs 104 disposed in association with the plurality of pixel regions (Fig. 1); and a pixel electrode 112 disposed in each of the plurality of pixel regions, wherein each of the plurality of oxide semiconductor TFTs includes a semiconductor layer that is disposed on the lower insulating layer 103, and that has a channel region (a central portion of 104 underneath 106) and a first region (a portion of 104 located left from the central portion of 104) and a second region (a portion of 104 located right from the central portion of 104) located on respective sides of the channel region (the central portion of 104 underneath 106), in which the first region (the portion of 104 located left from the central portion of 104) is electrically connected to a corresponding one of the plurality of source bus lines 102, and the second region (the portion of 104 located right from the central portion of 104) is electrically connected to the pixel electrode 112, a gate electrode 106 disposed on a portion of the oxide semiconductor layer 104 with a gate insulating layer (a portion of 105 underneath 106) in between, electrically connected to a corresponding one of the plurality of gate bus lines 106, and formed of a conductive film identical with a conductive film of the plurality of gate bus lines 106, and a source electrode 102 ([0003]) electrically connected to a corresponding one of the plurality of source bus lines 102 between the substrate 101 and the lower insulating layer 103, and formed of a conductive film identical with a conductive film of the plurality of source bus lines 102, the active matrix substrate further comprises a plurality of source contact portions 108 each of which electrically connects one of the plurality of semiconductor TFTs 104 to the corresponding one of the source bus lines 102, and each of the source contact portions 108 includes a source contact hole (1031, 105b) that is formed in the lower insulating layer 103 (as 1031) and the interlayer insulating layer 105 (as (1051,1052)), that exposes a portion of the first region (the portion of 104 located left from the central portion of 104) of the semiconductor layer 104 in the one of the plurality of semiconductor TFTs (in 1052) and a portion of the source electrode 102 (in (1031, 1051)), and that has a lower opening portion 1031 formed in the lower insulating layer 103 and an upper opening portion 105b formed in the interlayer insulating layer 105, and a connection electrode 108 disposed on the interlayer insulating layer 105 and in the source contact hole (1031, 105b) and connected to the portion of the first region (the portion of 104 located left from the central portion of 104) and the portion of the source electrode 102 in the source contact hole (1031, 105b) (Figs. 1-6; [0017-0063]). Wang does not specify that the semiconductor TFTs 104 are oxide semiconductor TFT. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute Wang’s semiconductor TFT made of polysilicon with Imai’s oxide semiconductor TFT, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
MPEP2143A sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness

In the instant case, the examiner makes the following findings:

(1) Imai’s and Wang’s references included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; 
(2) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have combined the elements (Imai’s device structure and Wang’s contact hole and connection electrode) as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) One of ordinary skill in the semiconductor art would have recognized that the results of the combination were predictable, because the devices of Imai and Wang successfully function; and
(4) In view of the facts of the case under consideration, there appear to be no additional findings (re, e.g. long-felt need, unexpected results, commercial success, etc.) needed, based on the Graham factual inquiries.

In re Claim 2, Imai taken with Wang discloses the active matrix substrate according to claim 1, wherein a side surface of the oxide semiconductor layer (Wang’s semiconductor layer 104 being substituted with Imai’s oxide semiconductor) is aligned with a side surface of the lower opening portion 1031 in the source contact hole (105b, 1031) (Wang: Fig. 3).
In re Claim 3, Imai taken with Wang discloses the active matrix substrate according to claim 1, wherein in each of the source contact portions 108, an edge portion of the oxide semiconductor layer  (Wang’s semiconductor layer 104 being substituted with Imai’s oxide semiconductor) extends across the upper opening portion (1051,1052) of the source contact hole (105b, 1031) when viewed in a direction normal to the substrate 102 (Wang: Fig. 3).
In re Claim 4, Imai taken with Wang discloses the active matrix substrate according to claim 1, wherein in each of the source contact portions 108, the first region (the portion of 104 located left from the central portion of 104) of the oxide semiconductor layer (Wang’s semiconductor layer 104 being substituted with Imai’s oxide semiconductor) has a first opening portion 1051, and when viewed in a direction normal to the substrate 102, the first opening portion (1051) of the oxide semiconductor layer (Wang’s semiconductor layer 104 being substituted with Imai’s oxide semiconductor) is located inside the upper opening portion 105b of the source contact hole (1031, 105b) (Wang: Figs. 2 and 3).
In re Claim 5, Imai taken with Wang discloses the active matrix substrate according to claim 1, wherein each of the oxide semiconductor TFTs further includes a drain electrode 107 formed on the interlayer insulating layer 105 and electrically connected to a corresponding one of the plurality of pixel electrodes 112 (Wang: Figs. 2 and 3).  Imai taken with Wang does not specify that the connection electrode 108 of each of the source contact portions 108 is formed of a conductive film identical with a conductive film of the drain electrode of each of the oxide semiconductor TFTs. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the connection electrode 108 of each of the source contact portions 108 formed of a conductive film identical with a conductive film of the drain electrode since it was known in the art that it is well-known and routine practice to simplify manufacturing process (MPEP2144.I.).
In re Claim 6, Imai taken with Wang discloses all limitations of claim 6 except for that active matrix substrate according to claim 1, wherein the connection electrode 108 of each of the source contact portions (1031, 105b) is formed of a transparent conductive film identical with a transparent conductive film of the plurality of pixel electrodes 112. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the connection electrode 108 of each of the source contact portions 108 formed of a conductive film identical with a transparent conductive film of the plurality of pixel electrodes since it was known in the art that it is well-known and routine practice to simplify manufacturing process (MPEP2144.I.).
In re Claim 12, Imai taken with Wang discloses the active matrix substrate according to claim 5, further comprising: an upper insulating layer 111 (Wang: Fig. 1) that covers the connection electrode 108 and the drain electrode 107 in each of the pixel regions, wherein the upper insulating layer 111 includes a pixel contact hole 1102 (Wang: Fig. 5) that exposes a portion of the drain electrode 107, and the pixel electrode 112 is disposed on the upper insulating layer 111 and in the pixel contact hole 1101, and is connected to the portion of the drain electrode 107 in the pixel contact hole 1101.
In re Claim 13, Imai taken with Wang discloses the active matrix substrate according to claim 12, further comprising: a first electrode 1E (Fig. A) disposed so as to be in contact with an upper surface of the pixel electrode 112 (Wang: Fig. 1) on a portion of the pixel electrode 112 in each of the pixel regions, wherein the first electrode 1E is formed of a metal film, and when viewed in a direction normal to the substrate 101, the first electrode overlaps an entirety of the pixel contact hole 1101. Imai taken with Wang does not specify that the first electrode 1E is formed of a metal film, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the first electrode of metal film since it was known in the art that is well-known and routine practice. (MPEP2144.I.)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Wang’s Fig. 1 annotated to show the details cited
In re Claim 15, Imai taken with Wang discloses the active matrix substrate according to claim 1, wherein the oxide semiconductor layer includes an In-Ga-Zn-O- based semiconductor (Imai: [0003]).

In re Claim 16, Imai discloses a method for manufacturing an active matrix substrate that includes a plurality of pixel regions 201, a plurality of source bus lines 11, a plurality of gate bus lines 12, and a plurality of oxide semiconductor TFTs (15, 16, 17, 18, 19) associated with the plurality of pixel regions 210, the method comprising: in each of TFT (15, 16, 17, 18, 19) forming regions where the plurality of oxide semiconductor TFTs (15, 16, 17, 18, 19) are respectively formed, (a) forming a first metal layer (11, 12) (Fig. 5) including a source electrode 11 of the oxide semiconductor TFT (15, 16, 17, 18, 19) by forming a first conductive film (11, 12) on a substrate 10 and patterning the first conductive film, the source electrode 11 being integrally formed with a corresponding one of the plurality of source bus lines 11; (b) forming a lower insulating layer 14 on the first metal layer (Fig. 7) ; (c) forming an oxide semiconductor layer 30 of the oxide semiconductor TFT (15, 16, 17, 18, 19) on the lower insulating layer 40 (Fig. 8), and; (d) forming a gate insulating layer 18 from a gate insulating film 18 (Fig. 9) and forming a second metal layer 40 having a gate electrode 19 of the oxide semiconductor TFT (15, 16, 17, 18, 19) from a second conductive film 40 (Fig. 11), by forming the gate insulating film 18 and the second conductive film 40 so as to cover the oxide semiconductor layer 30 and patterning the gate insulating film 18 and the second conductive film 40 (Fig. 12), the gate electrode 19 being integrally formed with a corresponding one of the plurality of gate bus lines 12 and being disposed on a portion of the oxide semiconductor layer 30 with the gate insulating layer 18 in between (Fig. 14); (e) forming an interlayer insulating layer 20 that covers the second metal layer 40 (Fig. 15) (Figs. 1-22; [0045-0095]).
Imai does not disclose steps of (f) forming a source contact hole that exposes a portion of the source electrode of the oxide semiconductor TFT and a portion of the oxide semiconductor layer of the oxide semiconductor TFT by patterning the interlayer insulating layer and the lower insulating layer; and (g) forming a connection electrode in contact with the portion of the source electrode and the portion of the oxide semiconductor layer in the source contact hole by forming a third conductive film on the interlayer insulating layer and in the source contact hole and patterning the third conductive film.
Wang teaches a  method for manufacturing an active matrix substrate that includes a plurality of pixel regions, a plurality of source bus lines 102, a plurality of gate bus lines 106, and a plurality of semiconductor TFTs 104 associated with the plurality of pixel regions, the method comprising: in each of TFT forming regions where the plurality of semiconductor TFTs 104 are respectively formed, (a) forming a first metal layer (101, 109) (Fig. 2) including a source electrode 102 of the semiconductor TFT by forming a first conductive film on a substrate and patterning the first conductive film (102, 104), the source electrode 102 being integrally formed with a corresponding one of the plurality of source bus lines; (b) forming a lower insulating layer 103 on the first metal layer; (c) forming an semiconductor layer 104 of the semiconductor TFT on the lower insulating layer 103 (Fig, 3), and; (d) forming a gate insulating layer 105 from a gate insulating film 105 and forming a second metal layer 106  having a gate electrode 106 of the semiconductor TFT from a second conductive film 106 (Fig. 4), by forming the gate insulating film 105 and the second conductive film 106 so as to cover the semiconductor layer 104 and patterning the gate insulating film 105 and the second conductive film 106, the gate electrode 106 being integrally formed with a corresponding one of the plurality of gate bus lines and being disposed on a portion of the semiconductor layer 104 with the gate insulating layer (a portion of 105 underneath 106) in between; (e) forming an interlayer insulating layer 111 that covers the second metal layer 106 (Fig. 5); (f) forming a source contact hole (1031, 1051, 1052) that exposes a portion of the source electrode 102 of the semiconductor TFT and a portion of the semiconductor layer 104 of the semiconductor TFT by patterning the interlayer insulating layer (an upper portion of 105) and the lower insulating layer 103; and (g) forming a connection electrode 108 in contact with the portion of the source electrode 102 and the portion of the semiconductor layer 104 in the source contact hole (1031, 1051, 1052) by forming a third conductive film 108 on the interlayer insulating layer (the upper portion of 105)  and in the source contact hole (1031, 1051, 1052) and patterning the third conductive film 108 (Figs. 1-6; [0017 – 0065]). Wang does not specify that the semiconductor TFTs 104 are oxide semiconductor TFT. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute Wang’s semiconductor TFT made of polysilicon with Imai’s oxide semiconductor TFT, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
MPEP2143A sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness

In the instant case, the examiner makes the following findings:

(1) Imai’s and Wang’s references included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; 
(2) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have combined the elements (Imai’s device structure and Wang’s contact hole and connection electrode) as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) One of ordinary skill in the semiconductor art would have recognized that the results of the combination were predictable, because the methods of Imai and Wang successfully function; and
(4) In view of the facts of the case under consideration, there appear to be no additional findings (re, e.g. long-felt need, unexpected results, commercial success, etc.) needed, based on the Graham factual inquiries.

In re Claim 17, Imai taken with Wang discloses the method for manufacturing an active matrix substrate according to claim 16, further comprising: forming a thin film region (wherein 1031 located) (Wang: Fig. 2) in the lower insulating layer 103 between the step (b) and the step (c), wherein in the step (f), the source contact hole (1031, 1051, 1052) is formed by patterning the interlayer insulating layer 105 and the thin film region (wherein 1031 located) of the lower insulating layer 103 (Wang: Fig. 3).
In re Claim 18, Imai taken with Wang discloses the method for manufacturing an active matrix substrate according to claim 16, wherein the step (f) includes forming, in the interlayer insulating layer 105, a drain contact hole 105a (Wang: Fig. 3) which exposes another portion of the oxide semiconductor layer (Wang’s 104 being substituted with Imai’s oxide semiconductor), and the step (g) includes forming a drain electrode 107 in contact with the other portion of the oxide semiconductor layer (Wang’s 104  being substituted with Imai’s oxide semiconductor)  in the drain contact hole 105a by patterning the third conductive film (108, 107) (Wang: Fig. 5).
Allowable Subject Matter
Claims 7-11, 14, and 19-20 stand objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 7: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 7 as: “the lower insulating layer includes a thin film region, a thickness dl of the thin film region is smaller than a thickness d2 of a region of the lower insulating layer that overlaps the channel region when viewed in a direction normal to the substrate, and the lower opening portion of the source contact hole is formed in the thin film region”, in combination with limitations of Claim  1 on which it depends.
In re Claim 10, The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 10 as: “a wiring connection electrode disposed on the interlayer insulating layer and in the wiring contact hole, and connected to the portion of the first wiring and the portion of the second wiring in the wiring contact hole”, in combination with limitations of Claim 1 on which it depends.
In re Claim 14, The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 14 as: “a plurality of touch sensor electrodes each of which is electrically connected to any of the plurality of touch wires, wherein each of the plurality of touch wires has a multilayer structure having a lower layer formed of a transparent conductive film identical with a transparent conductive film of the plurality of pixel electrodes and an upper layer formed of a metal film identical with the metal film of the first electrode.”, in combination with limitations of Claims 1 and 13 on which it depends.
In re Claim 19, The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 19 as: “forming a first electrode disposed on a portion of the pixel electrode by further patterning the conductive layer, the first electrode overlapping an entirety of the pixel contact hole when viewed in a direction normal to the substrate”, in combination with limitations of Claim 16 and 18 on which it depends.
Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.
It is argued, at pages 13-14 of the remarks, that 
“Applicant respectfully disagrees. Contrary to the Examiner's allegations, Imai et al. and Wang, either alone or in combination with one another, do not teach or suggest the unique combination and arrangement of features recited in Applicant's claimed invention, including the features of "an interlayer insulating layer that covers the plurality of gate bus lines" and "each of the source contact portions includes a source contact hole that is formed in the lower insulating layer and the interlayer insulating layer, that exposes a portion of the first region of the oxide semiconductor layer in the one of the plurality of oxide semiconductor TFTs and a portion of the source electrode, and that has a lower opening portion formed in the lower insulating layer and an upper opening portion formed in the interlayer insulating layer" as recited in Applicant's claim 1 and similarly recited in Applicant's claim 16.” 

However, Imai discloses an active matrix substrate wherein an interlayer insulating layer 20 that covers the plurality of gate bus lines 19 (Imai: Fig. 3). And Wang teaches an active matrix substrate  wherein each of the source contact portions 108 includes a source contact hole (1031, 105b) that is formed in the lower insulating layer 103 (as 1031)and the interlayer insulating layer 105 (as (1051,1052)), that exposes a portion of the first region (the portion of 104 located left from the central portion of 104) of the semiconductor layer 104 in the one of the plurality of semiconductor TFTs (in 1052) and a portion of the source electrode 102 (in (1031, 1051)), and that has a lower opening portion 105b formed in the lower insulating layer 105 and an upper opening portion 105b formed in the interlayer insulating layer 105 (Wang: Figs. 1-6; [0017-0063]).
It is argued, at pages 14 -15 of the remarks, that 
“Imai et al. teaches a liquid crystal display device 100 which includes a liquid crystal 
display panel 200 with a pair of glass substrates 210 and 220 bonded to each other via a frame- shaped sealing material 240, as shown in Fig. 1 of Imai et al. The bottom substrate 220 includes a transparent substrate 10, source wiring lines 11, gate wiring lines 12, light-shielding members 13, a source insulating film 14, a channel region 15, source electrode portions 16, drain electrode portions 17, gate insulating films 18, gate electrodes 19, a first interlayer insulating film 20, an organic insulating film 21, a common electrode 22, a second interlayer insulating film 23, and pixel electrodes 24, as shown in Fig. 3 of Imai et al. The source wiring lines 11 are provided on an upper surface of the transparent substrate 10, the source insulating film 14 is provided on an upper surface of the source wiring lines 11, the first interlayer insulating film 20 is provided on an upper surface of the source insulating film 14 and the source electrode portions 16, and the gate electrodes 19 and gate wiring lines 12 are provided inside the first interlayer insulating film 20 on top of the gate insulating films 18. The Examiner alleged that the gate electrodes 19 and gate wiring lines 12, the source wiring lines 11, the first interlayer insulating film 20, and the source electrode portions 16 of Imai et al. respectively correspond to Applicant's claimed gate bus lines, source bus lines, interlayer insulating layer, and source contact portion. However, as admitted by the Examiner in the outstanding Office Action, Imai et al. does not teach or suggest the source electrode portions 16 including source contact holes formed in the source insulating film 14 and the first interlayer insulating film 20 to expose a portion of an oxide semiconductor layer. The Examiner relied upon Wang to attempt to cure deficiencies in Imai et al. Wang teaches a display device with an array substrate which includes a base substrate 101, a source pattern layer 102, a buffer layer 103, a semiconductor pattern layer 104, a gate insulating layer 105, a gate pattern layer 106, a drain pattern layer 107, and a connection pattern layer 108, as shown in Fig. 1 of Wang. In the outstanding Office Action, the Examiner alleged that the gate pattern layer 106, the source pattern layer 102, the buffer layer 103, and the gate insulating layer 105 respectively correspond to Applicant's claimed gate bus line, source bus line, lower insulating layer, and interlayer insulating layer. Applicant has provided below an annotated portion of Fig. 1 of Wang which shows the structures of Wang relied upon by the Examiner. However, Applicant's claimed invention specifically requires that the interlayer insulating layer "covers the plurality of gate bus lines." As shown in the figure above, Wang explicitly teaches that the gate pattern layer 106 is provided above the gate insulating layer 105, such that the gate insulating layer 105 does not and cannot cover the gate pattern layer 106. Accordingly, if one having ordinary skill in the art at the time of Applicant's claimed invention would have been motivated to modify the semiconductor arrangement of Imai et al. in view of the teachings of Wang, then they would have provided the gate electrodes 19 and gate wiring lines 12 of Imai et al. above the first interlayer insulating film 20 of Imai et al. Further, one having ordinary skill in the art at the time of Applicant's claimed invention would have understood that the only reason that there is a via (i.e., the connection pattern layer 108) provided through the buffer layer 103 and gate insulating layer 105 is because the transistor of Wang is an upper gate transistor. Thus, Imai et al. and Wang, either alone or in combination with one another, clearly fail to teach or suggest the unique combination and arrangement of features recited in Applicant's claimed invention, including the features of " an interlayer insulating layer that covers the plurality of gate bus lines" and "each of the source contact portions includes a source contact hole that is formed in the lower insulating layer and the interlayer insulating layer, that exposes a portion of the first region of the oxide semiconductor layer in the one of the plurality of oxide semiconductor TFTs and a portion of the source electrode, and that has a lower opening portion formed in the lower insulating layer and an upper opening portion formed in the interlayer insulating layer," as recited in Applicant's claims 1 and 16.” 

However, as explained above it is Imai that discloses an active matrix substrate with an interlayer insulating layer 20 that covers the plurality of gate bus lines 19 (Imai: Fig. 3).
Applicant's arguments are against the references individually, but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, claims 1-6, 12, 13, and 15-18 stand rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893